.’ . :
   __a. .




                               The Attorney            General of Texas
                                                 February 1, 1982
MARK WHITE
Attorney Gineral


suorsnU Cowl BulldIng       Honorable Mike Driscoll                 opinion NO. MU-436
P 0.80x12%9                 Darris County Attorney
Austin. TX. 78711           1001 Preston. Suite 634                 Re:    Constitutionality     of
51214752501
                            Rouston, Texas   77002                  sec~tion 11.23(a)    of     the
Telex 91oa74.1367
lclecoplsl    512l4750266                                           Property Tax Code

                            Dear Mr. Driscoll:
I607 Maln St, sune 1400
tIalla8. TX. 75201
                                 You have requested our opinion regarding the constitutionality of
2141142~
                            section 11.23(a) of the Property Tax Code. This provision states as
                            follows:

                                           (a) Veterans' Organizations. The American
                                      Legion. American Veterans of World War 11.
                                      Veterans of Foreign Wars of the United States,
,220 oall& AW, wte 202                Disabled American Veterans. Jawish War Veterans.
HoUdlO”. TX. 77CO2                    Catholic War Veterans, or the American G.I. Forum
7r-                                   is entitled to an exemption from taxation of the
                                      buildings (including the land that is reasonably
838Brosdwsy.Sulte
               312                    necessary for use of, access to. and ornamentation
-k.Tx.   70401                        of the buildings) that are ouned and primarily
Mw147.522a                            used by that organization if the property is not
                                      used to produce revenue or held for gain.
4309 N. Tmth Sults B
r4c*l*n. TX. 76501           Section 11.23(a) of the Property Tax Code thus seeks to exempt .fromad
512#824!%47                 ~valorem tax the buildings ouned and used by veterans' organizations.

                                 Property~m&y be exempted from ad,valorem taxation only if it is
200 MaIn Plus, suit* 400
                            lxampted by a constitutional provision or a statute adoated our-t
San Antonlo. TX. 78205
512lz25.4101                to Ai&      VIII. section 2 of the Texas Constitution. River*
                            Garden Club v. City of Houston. 370 S;W.Zd 851 (Tex. 1963): See also
                            City of Beaumont v. Fertittc
                                                     2,   41.5S.W.2d 902 (Tex. 1967); fianta Rosa
                            Infirmary v. City of Sa,n Antonio. 259 S.W. 926 (Tex. & pl’n App.
                            1924); City of Houston V. SkottishRite'Benevolent i& n. l 230 S;W. 970
                             (Tex. 1921); Morris v. Lone Star Chapter No. 6. ALoyal Arch Masons. 5
S.W. 519. (Tcx. 18871.. The legislature is without power to add to the
                            list of properties entitled to exemption by lrticle~VII1. section 2 of
                            the Texas Constitution, and any attempt to do so is void.
                            Amarillo v. Amarillo Lodge No. 731. A.F. and A.M.. 480 S.W.2d 69
                                                                                           v Tex.
                            1972); Laander Independent School District v. Cedar Park Water Supply
                            m.      479 S.W.Zd 908 (Tex. 1972); City of Amarillo v. Love. 356
                            S.W.Zd 325 (Tex. Civ. App. - Amarillo 1962. Grit ref'd n.r.a.1;
lionorahle   Hike Driscnll - 1'ap.r
                                  ?   (MW-436)




Dickfson v. Woodmen of the World IAife Insurance Society, 280 S.W.Zd
31r’ (Tcx. Civ. App. - Snn Anrwiql 1'155.writ wf’d).    I’rllpcrty not
exempt from taxation pursuant to a constitutional provision must he
taxed. Tex. Const. art. VII!. §I.

     Article VIII. section 2 of the Texas Constitution provides In
pcrtincnt part:

                  ...the legislature may, by general laws,
             exempt from taxation public property used for
             public purposes; actual places of religious
             worship,... places of burial not held for,private
             or corporate profit; solar or wind-powered energy
             devices; all buildings used exclusively and~owned
             by persons or associations of persons for school
             purposes..., and institutions of purely public
             charity; and all laws exempting property from
             taxation other than the property mentioned in this
             Section shall bc nullsand void. (Emphasis added).

     Manifestly, there is no authorization in the constitutio? for the
legislature to exempt from ad valorem taxation real property merely
hccause it is owned and used nrimarilv hv veterans' owaniiations.
See State  v. American Legion P&t No. %,*611 S.W.2d 720 (Tex. Civ.
APP. - El Paso 1981. no writ). We therefore conclude that section
11.23(a) of the Property Tax Code violates article VLII, sections 1
and 2 of the Texas Constitution. We do not consider whether~ real
property owned by a veterans' organization might he exempt under some
other valid provision.

                               XUMMARY

                  Section 11.23(a) of the Property Tax Code
             exempting from ad valorem taxation real property
             merely because it is owned and used primarily by
             veterans' organizatmns is unconstitutional.




                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY 111
Executive Assistant Attorney Genernl

Prepared by Jim Moellinger
Assistant Attorney General
    -           I
-       .           .       Honorable-Mike Driscoll - Page 3~ W436)
            .


                        4   APPROVED:
                            OPINION COMMITTEE

                            Susan L. Garrison. Chairman
                            Jon Bible
                            Maureen Bucek
                            Rick Gilpin
                            Jim Hoellfnger
                            Bruce Youngblood




                                                                      i




                                                           p. 1500